09-1805-ag
         Zhou v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A098 814 881
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 11 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                GERARD E. LYNCH,
10                   Circuit Judges.
11       _______________________________________
12
13       QIANG ZHOU,
14                Petitioner,
15
16                        v.                                    09-1805-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General, Civil Division; Blair T.
27                                     O’Connor, Assistant Director; Samia
28                                     Naseem, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Qiang Zhou, a native and citizen of the People’s

6    Republic of China, seeks review of an April 2, 2009 order of

7    the BIA, affirming the July 30, 2007 decision of Immigration

8    Judge (“IJ”) Javier Balasquide, which denied Zhou's

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Qiang

11   Zhou, No. A098 814 881 (B.I.A. Apr. 2, 2009), aff’g No. A098

12   814 881 (Immig. Ct. N.Y. City July 30, 2007).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of this case.

15       We review both the BIA’s and the IJ’s decisions.     See

16   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

17   applicable standards of review are well-established.   See 8

18   U.S.C.

19   § 1252(b)(4)(B); see also Corovic v. Mukasey, 519 F.3d 90,

20   95 (2d Cir. 2008).

21       Substantial evidence supports the agency’s adverse

22   credibility determination. See Corovic, 519 F.3d at 95.

23   That determination was based on: (1)inconsistencies

                                  2
1    regarding the date Zhou was purportedly fired from his job

2    at the government-owned factory; (2) inconsistencies in the

3    date Zhou claimed to have traveled to Beijing to ask the

4    government to reinstate his employment at the factory; and

5    (3) Zhou’s inconsistent testimony with regard to who paid

6    the fine to secure his release from detention.     The agency

7    did not err in declining to credit the explanations Zhou

8    offered for these discrepancies.     Majidi v. Gonzales, 430

9    F.3d 77, 81 (2d Cir. 2005).    Each of these findings was a

10   valid basis for the IJ’s adverse credibility determination.

11   See 8 U.S.C. § 1158(b)(1)(B)(iii).

12       Because the only evidence of a threat to Zhou’s life or

13   freedom depended on his credibility, the agency’s adverse

14   credibility determination was fatal to his application for

15   asylum, withholding of removal, and CAT relief.     See Paul v.

16   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

17       For the foregoing reasons, the petition for review is

18   DENIED.   Having completed our review, we DISMISS the

19   petitioner's pending motion for a stay of removal as moot.

20
21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24
25




                                    3